DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are examined on merits herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites in lines 2-4: “a first transistor and a second transistor, disposed on a substrate, wherein each of the first and second transistors comprises a gate disposed on the substrate and two source/drain regions disposed in the substrate”. Since a transistor cannot be located on the substrate when its parts are disposed in the substrate, Examiner suggests changing the above-cited limitation to the following: “a first transistor and a second transistor, wherein each transistor comprises a gate disposed on a substrate and two source/drain regions disposed in the substrate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 3: Claim 1 has a limitation: “a capacitor, disposed on the substrate and located between the first dummy portions and the second dummy portions”. Claim 3, dependent on Claim 1, recites: “the capacitor exposes at least one portion of a top surface of the first dummy portion and at least one portion of a top surface of the second dummy portion”. A combination of Claims 1 and 3 is unclear, since, if the capacitor is disposed between first and second dummy portions (as Claim 1 recites), it obviously exposes top surfaces of first and second dummy portions, not only portions of these top surfaces.
Appropriate correction is required to clarify the claim language.
For this Office Action, the limitation of Claim 3 was interpreted as filed, while the above-cited limitation of Claim 1 was interpreted as: “a capacitor, disposed on the substrate and having a part located between the first dummy portions and the second dummy portions”. Such interpretation of Claim 1 further allows claiming features of Figures 3C and 4.
In re Claims 2 and 4-7: Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.

Allowable Subject Matter
Claim 1, as interpreted, contains allowable subject matter.
Reason for Indicating Allowable Subject Matter
The following is an Examiner’ Statement of Reasons for indication of allowable subject matter:  
Re Claim 1: The prior art of record, alone or in combination, fails to anticipate or render obvious all limitations of the claim: Li et al. (US 10,020,311) teaches most limitations of Claim 1, except for limitations related to dummy portions. Other prior art of record, including Takahashi (US 9,721,959), Tzeng et al. (US 6,794254), and/or Saino (US 2015/0054086) – alone or in combination, do not cure the above deficiency.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/03/22